2DETAILED ACTION
Status of Application
The response filed 08/04/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 65-68 have been amended.
A declaration from Dr. Jeff Gregory dated 11/7/2018 is submitted.
Claims 53-71 are pending in the case.
Claims 53-71 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 
It is noted that U.S. Pat. 10370825 is a clear typographical error as also acknowledged by Applicant which has been corrected to be U.S. Pat. 10730825 as seen below.
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

Current Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


Claims 53-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (WO 2009/045479).
Rejection:
Scott et al. teaches the treatment of diabetic retinopathy with the administration of compounds of Formula I and its stereoisomers, including the claimed 
    PNG
    media_image1.png
    93
    312
    media_image1.png
    Greyscale
which includes the (R) 
    PNG
    media_image2.png
    110
    296
    media_image2.png
    Greyscale
 and (S) form 
    PNG
    media_image3.png
    117
    309
    media_image3.png
    Greyscale
 which are exemplified (Table 1, Examples 4 and 28-29). Scott et al. also teach the modes of administration to include oral administration [369,371, 375], and their respective dosage forms and regime including sustained (controlled) release forms [376], and recites oral dosing amounts from 1.0-1000mg at 1-4x or more/day [381] for the compound including the exemplified/claimed 
    PNG
    media_image2.png
    110
    296
    media_image2.png
    Greyscale
for the method of treating diabetic retinopathy (Abstract, claims 26, 37-38, 40, 61, Table 1, Examples 4, 28-29, [150, 381]). Scott et al. also teaches that determination of the effect of the compounds after administration including diabetic models (i.e. diabetic conditions/retinopathy) like dark adaptation and rhodopsin regeneration by procedures practiced in the art including electroretinogram 
    PNG
    media_image1.png
    93
    312
    media_image1.png
    Greyscale
was used in Examples 203-205 at various doses including 0.03, 0.1, 0.3mg/kg at tested after 40 hours of dark recovery from light treatment [1181], with an ERG (electroretinogram), and demonstrated a reduction of A2E ([1181-1189], see full document specifically areas cited). 
While Scott et al. does not expressly teach the exact claimed values for the amount of the active, it does embrace it (e.g. oral dosing amounts from 1.0-1000mg at 1x /day [381] for the compound including the exemplified/claimed 
    PNG
    media_image2.png
    110
    296
    media_image2.png
    Greyscale
and oral doses like 10-250 mg) and does have exemplified amounts including 0.03 and 0.1mg/kg which convert to 2.1mg and 7mg for the average human (70kg standard); wherein it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to optimize within the taught range and around exemplified values (e.g. 7mg) and arrive at the instant claimed amounts with a reasonable expectation of success, as is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art; absent evidence of criticality for the claimed amounts. 
prima facie obvious that the compound be administered at the most convenient time for the patient such as the morning or the evening and as Scott et al. teaches that the compound can be given 1-4x/day or more; wherein 1x/day allows for administration once at any time of the day such as the morning or the evening (e.g. at bedtime, afternoon (i.e. subsequent to lunch is any time period after lunch)). This is also demonstrated with the teaching of 4x/day which is also known to be every 6hrs (e.g. morning, afternoon, evening, bedtime), it demonstrates that the drug can be delivered at any particular time of day with a reasonable expectation of success absent evidence of criticality for the time of day for administration. With regards to the electrogram testing, Scott expressly teaches that determination of the effect of the compound after administration are through well known procedures practiced in the art like electroretinogram (ERG) and photobleaching wherein it would be prima facie obvious to utilize such procedures like ERG to evaluate the effects of the compound including in examples with various time periods like Example 23 after the 40 hours with a reasonable expectation as it is obvious to utilize known procedures to evaluate drug effectiveness over the course of time absent evidence of criticality for the time period. The effects of administering the composition such as the degree of therapeutic/electroretinogram response, plasma concentration, effect on vision are due to the structural components of the composition and means of administration wherein when the composition is administered as claimed, the composition is expected to have the same effects as the art teaches the mode of administration and dosing ranges and values of the compound with drug testing with procedures like ERG’s that are addressed by the specification to attain these effects. 
Response to Arguments:
Applicant's arguments are centered on the assertion that the declaration of Dr. Jeff Gregory that was in the parent application of 12/830155 is presented and provide criticality for the claimed dose range of about 2mg to about 10 for the claims to have moderate-high levels of benefit with reasonable tradeoff of side effects. 
This is fully considered but not persuasive. 
The declaration is not directed to the treatment of diabetic retinopathy with the compound instantly claimed. The declaration is directed to Stargardt’s macular dystrophy and age-related macular degeneration - not to the diabetic retinopathy claimed which is a distinctly different disease. While the declaration demonstrated evidence of criticality for the oral dose range of about 5mg-10mg of emixustat daily for treating Stargardt’s macular dystrophy, it does not demonstrate evidence of criticality for treating diabetic retinopathy with the claimed compound (emixustat) from about 2mg to about 10mg in a single oral dose daily to a patient in need thereof.
Accordingly, the rejection stands.


Double Patenting
Claims 53-64, 67-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10730825 in view of Ferris 3rd et al. (Macular edema. A complication of diabetic retinopathy – Abstract only).  

    PNG
    media_image4.png
    101
    242
    media_image4.png
    Greyscale
 and its stereoisomers which include the (R) form by oral administration at the same dose values for diabetic macular edema.
The patented claims do not expressly recite diabetic retinopathy but is directed to diabetic macular edema which is a known complication from diabetic retinopathy as taught by Ferris 3rd et al.; wherein it is implicit if not prima facie obvious to one of ordinary skill in the art to be treating diabetic retinopathy when treating the symptom and complications of diabetic retinopathy such as the patented diabetic macular edema. 
As the patented claims are to a daily dose, it is prima facie obvious that the compound be administered at the most convenient time for the patient such as the morning or the evening (e.g. at bedtime, afternoon (i.e. subsequent to lunch)) wherein the drug can be delivered at any particular time of day with a reasonable expectation of success absent evidence of criticality for the time of day for administration. The effects of administering the composition are intrinsic to the compound/composition and its means of administration. When the compound/composition is administered as claimed, the effects of the compound would be the same such as the electroretinogram responses and the therapeutic profile (e.g. plasma concentration, effect on vision), as they are a direct result of the compound/active and its administration which are met by the art whereby the resulting properties and effects would intrinsically be met as any component that materially affects the compound/composition and its resulting properties/effects would have to be present in the claim to be commensurate in scope.
Response to Arguments:
Applicant asks for the rejection to be held in abeyance. There are no specific arguments. Accordingly, the rejection stands.

Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 of U.S. Patent No. 10730825 in view of Ferris 3rd et al. (Macular edema. A complication of diabetic retinopathy – Abstract only) and Scott et al. (WO 2009/045479).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to the same compound 
    PNG
    media_image4.png
    101
    242
    media_image4.png
    Greyscale
 and its stereoisomers which include the (R) form by oral administration at the same dose values for diabetic macular edema. The patented claims also recite administration in the evening (i.e. not in the morning, subsequent to lunch).
The patented claims do not expressly recite diabetic retinopathy but is directed to diabetic macular edema which is a known complication from diabetic retinopathy as taught by Ferris 3rd et al.; wherein it is implicit if not prima facie obvious to one of ordinary skill in the art to be treating diabetic retinopathy when treating the symptom and complications of diabetic retinopathy such as the patented diabetic macular edema. 

The patented claims do not expressly recite oral administration or a controlled release dosage form.

Wherein it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to administer the compound in the various dosage forms and modality instantly claimed, as suggested by Scott et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is prima facie obvious to administer the drug orally, and in sustained release (controlled release) forms as expressly taught by Scott et al. with a reasonable expectation of success absent evidence of criticality for the specific dosage form and mode of administration. The effects of administering the composition are intrinsic to the compound/composition and its means of administration. When the compound/composition is administered as claimed, the effects of the compound would be the same such as the electroretinogram responses and the therapeutic profile (e.g. plasma concentration, effect on vision), as they are a direct result of the compound/active and its administration which are met by the art whereby the resulting properties and effects would intrinsically be met as any component that materially affects the compound/composition and its resulting properties/effects would have to be present in the claim to be commensurate in scope.
Response to Arguments:
Applicant asks for the rejection to be held in abeyance. There are no specific arguments. Accordingly, the rejection stands.

Claims 53-64, 67-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9957224.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to the same compound 
    PNG
    media_image4.png
    101
    242
    media_image4.png
    Greyscale
 and its stereoisomers which include the (R) form by oral administration at the same dose values for treating proliferative diabetic retinopathy which is form of diabetic retinopathy; wherein the patented claims fall within the breath of the instant claims. As the patented claims are to a daily dose, it is prima facie obvious that the compound be administered at the most convenient time for the patient such as the morning or the evening (e.g. at bedtime, afternoon (i.e. subsequent to lunch)) wherein the drug can be delivered at any particular time of day with a reasonable expectation of success absent evidence of criticality for the time of day for administration. The effects of administering the composition are intrinsic to the compound/composition and its means of administration. When the compound/composition is administered as claimed, the effects of the compound would be the same such as the electroretinogram responses and the therapeutic profile (e.g. plasma concentration, effect on vision), as they are a direct result of the compound/active and its administration which are met by the art whereby the resulting 
Response to Arguments:
Applicant asks for the rejection to be held in abeyance. There are no specific arguments. Accordingly, the rejection stands.

Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9957224 in view of Scott et al. (WO 2009/045479).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to the same compound 
    PNG
    media_image4.png
    101
    242
    media_image4.png
    Greyscale
 and its stereoisomers which include the (R) form by oral administration for treating proliferative diabetic retinopathy which is form of diabetic retinopathy. 
The patented claims do not expressly recite oral administration, dose values for the compound, or a controlled release dosage form.
Scott et al. teach the compound and its use for diabetic retinopathy wherein the useful modes of administration including oral administration [150, 350, 369,371, 375], and their respective dosage forms and regime including sustained (controlled) release forms [376], and in oral dosing amounts from 1.0-1000mg at 1-4x or more/day [381]. 
prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to administer the compound in the various dosage forms, amounts, and modality instantly claimed as suggested by Scott et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is prima facie obvious to administer the drug orally, and in sustained release (controlled release) forms as expressly taught by Scott et al. with a reasonable expectation of success absent evidence of criticality for the specific dosage form and mode of administration. It is also prima facie obvious to optimize within the expressly taught range and arrive at the instant claimed amounts with a reasonable expectation of success, as is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art; absent evidence of criticality for the claimed amounts. It is also prima facie obvious that the compound be administered at the most convenient time for the patient such as the morning or the evening (e.g. at bedtime, afternoon (i.e. subsequent to lunch)) wherein the drug can be delivered at any particular time of day with a reasonable expectation of success absent evidence of criticality for the time of day for administration. The effects of administering the composition are intrinsic to the compound/composition and its means of administration. When the compound/composition is administered as claimed, the effects of the compound would be the same such as the electroretinogram responses and the therapeutic profile (e.g. plasma concentration, effect on vision), as they are a direct result of the compound/active and its administration which are met by the art whereby the resulting properties and effects would intrinsically be met as any 
Response to Arguments:
Applicant asks for the rejection to be held in abeyance. There are no specific arguments. Accordingly, the rejection stands.

Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7982071.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to the same compound.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to arrive at this utility because the patent disclosure teaches this utility (e.g. Col 220); wherein there are certain instances when the disclosure of the earlier patent may be used in the obviousness type double patenting analysis. The specification can be used as a dictionary to learn the meaning of a term in the patent claim and portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent; as the patented compounds must have a utility. 
As the patent discloses the utility for treating diabetic retinopathy for the compound in the known modalities (e.g. oral, sustained/control release forms) and dosages (from 1.0-1000mg at 1-4x or more/day), the nonstatutory obviousness double patenting exists between the patent and the instant claims.
prima facie obvious to optimize within the disclosed range and arrive at the instant claimed amounts with a reasonable expectation of success, as is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art; absent evidence of criticality for the claimed amounts. It is also prima facie obvious that the compound be administered at the most convenient time for the patient such as the morning or the evening (e.g. at bedtime, afternoon (i.e. subsequent to lunch)) wherein the drug can be delivered at any particular time of day with a reasonable expectation of success absent evidence of criticality for the time of day for administration. The effects of administering the composition are intrinsic to the compound/composition and its means of administration. When the compound/composition is administered as claimed, the effects of the compound would be the same such as the electroretinogram responses and the therapeutic profile (e.g. plasma concentration, effect on vision), as they are a direct result of the compound/active and its administration which are met by the art whereby the resulting properties and effects would intrinsically be met as any component that materially affects the compound/composition and its resulting properties/effects would have to be present in the claim to be commensurate in scope.
Response to Arguments:
Applicant asks for the rejection to be held in abeyance. There are no specific arguments. Accordingly, the rejection stands.

Conclusion
Claims 53-71 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIGI G HUANG/Primary Examiner, Art Unit 1613